Citation Nr: 1121531	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-16 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for numbness in the hands and feet.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

9.  Entitlement to increased evaluation for residuals of a fractured nose, initially rated as noncompensable until September 18, 2007, and rated as 10 percent disabling from that date.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the appeal the RO issued a rating decision in August 2009 that increased the rating for residuals of a fractured nose to 10 percent effective from September 18, 2007.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a higher evaluation for the service-connected bilateral hearing loss is addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  No disability of the cervical spine, lumbar spine, either hip, either shoulder or either foot was present until more than one year following the Veteran's discharge from service, and no current disability of any of these joints is etiologically related to service.

2.  The Veteran does not have a diagnosed underlying disability resulting in headaches or in numbness of the hands and feet.

3.  From February 16, 2007, the residuals of fractured nose have more closely approximated total obstruction of the right nasal passage. 


CONCLUSIONS OF LAW

1.  Disability of the cervical spine was not incurred in or aggravated by active service, and the incurrence or aggravation of such a disability in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Disability of the lumbar spine was not incurred in or aggravated by active service, and the incurrence or aggravation of such a disability in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Disability of the feet was not incurred in or aggravated by active service, and the incurrence or aggravation of such a disability in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  Disability of the hips was not incurred in or aggravated by active service, and the incurrence or aggravation of such a disability in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  Disability of the shoulders was not incurred in or aggravated by active service, and the incurrence or aggravation of such a disability in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  A headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A disability manifested by numbness in the hands and feet was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  The criteria are met for an initial rating of 10 percent, but not more, for residuals of a fractured nose.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking the benefits identified on the title page.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case the Veteran was provided full VCAA notice in April 2007, and he had ample opportunity to respond prior to issuance of the July 2007 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folders.  The Veteran has been provided appropriate VA examinations in response to his claims and he has been afforded a hearing before the Board.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence.

The Board will accordingly address the merits of the issues on appeal.

Legal Principles

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Evaluation of Disabilities

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected residuals of  nasal fracture have been rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502 (traumatic deviation of nasal septum), which awards a 10 percent rating for 50 percent blockage of the nasal passage on both sides or 100 percent blockage on one side.  There is no provision for a rating higher than 10 percent.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Burdon of Proof

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

Entitlement to Service Connection

Review of service treatment records (STRs) shows that January 1971 the Veteran was treated for non-traumatic back pain, identified at the time as muscle spasm.  In [month indistinct] 1972 he was shocked for approximately 10 seconds by approximately 600 volts while uncoupling a power line to an aircraft on the flight deck; there were no burns and no complication other than headache and [indistinct] ache.  There is no indication of any traumatic injury to the neck, back, shoulders, hips, hands or feet.  Report of medical examination in July 1972 immediately prior to the Veteran's separation from service notes clinical evaluation of the upper and lower extremities, feet, spine and other musculoskeletal, and neurologic systems as "normal."  

The Veteran presented to the VA primary care clinic (PCC) in January 2006 to establish care.  He complained of painful hips for several years; he also admitted to two auto wrecks since 1998.  He reported episodic loss of feeling in the back and the hands since the auto accident but his hands were currently good.  Musculoskeletal examination was normal.  Neurological examination was normal but noted questionable decrease to pinprick sensation in the hands and feet.  The clinician noted private treatment notes showed disc narrowing in the cervical spine, degenerative changes in the lower lumbar spine and normal computed tomography (CT) scan of the brain.  The clinical impression was cervical and lumbar degenerative disc disease (DDD) and questionable chronic arthritis in both hips.

The Veteran's claim, received in February 2007, asserts that his claimed disabilities of numbness of the hands and feet, multiple aches and pains throughout the major joints, and chronic headaches are all due to the documented electric shock during service.  The Veteran asserted in his claim he had been shocked for 40 minutes.

The Veteran had a VA medical examination in June 2007 in which he reported having been exposed to electric shock for 30 minutes; the examiner noted the discrepancy between the Veteran's assertion and the 10-second exposure documented in STRs.  The Veteran reported intermittent numbness of the hands and feet beginning in 1997 and becoming more frequent during the past two years.  He reported pain in both feet associated with standing and walking.  He reported chronic progressive joint pain "all over" and not associated with any overt injury or trauma; the main joints reported to be affected were the cervical spine, lumbar spine, both shoulders, both hips and the joints of both feet.  The Veteran admitted having been involved in motor vehicle accidents (MVAs) in 1998 and 2007.

On examination the Veteran was in no acute distress.  He ambulated without any assistive devices and had erect posture and normal gait.  Strength testing to gravity and resistance was within normal limits for the Veteran's age and was bilaterally equal.  Heel-, toe-, and heel-and-toe walks were done without difficulty.  The neck and spine had no deformity or spasm.  Cranial nerves were intact and sensory was symmetrical and equal in all areas to pin prick, dull and light touch.  Deep tendon reflexes (DTRs) were equal and symmetrical.  Straight leg raising (SLR) was negative bilaterally.  Tinel's and Phalen's signs were negative bilaterally.  The examiner recorded range of motion (ROM) measurements for the joints.  The hands, fingers and feet were normal on clinical examination.  X-rays showed degenerative changes of the lumbar spine, cervical spine, tarsal and metatarsal joints of the feet, and both shoulders; X-rays also showed possible cyst formation of the hips.  The examiner diagnosed degenerative joint disease (DJD) of the cervical spine, lumbosacral spine, and both hips, shoulders and feet, consistent with aging and not likely caused by or related to active service.

The examiner was unable to articulate a diagnosis to substantiate the Veteran's account of numbness in the hands and feet because such knowledge is not available in medical literature and objective evidence was absent on examination.  Review of the claims file showed no further evaluation or follow-up after the electric shock in service, so any opinion regarding a relationship between the shock and current symptoms would be speculative.  The examination report is silent in regard to any complaint of headache symptoms or current headache disorder.

The Veteran had a VA mental health clinic (MHC) consultation in September 2007 in which he admitted to five motor vehicle accident (MVA) "wrecks" since 1998.  He stated he ceased doing long-distance driving due to back pain. 
    
The Veteran's wife submitted a letter in July 2009 stating the Veteran reported to her that he had been electrocuted during service for more than 15 minutes, during which he had a "near death" experience.  Thereafter, the Veteran appeared to be having slurred speech and memory problems.  With a great deal of effort on the Veteran's part, the speech slurring problem resolved after about 10 years.  However, the Veteran continued to have joint pains all over his body; the Veteran was unsure whether the injuries he sustained in the Navy contributed to such pain or if it was totally related to auto accidents during the past 10 years.

The Veteran submitted a letter in July 2009 asserting that after his nasal fracture in service he developed a bloody nose that continued to plague him; he would sometimes have several nosebleeds per day or could sometimes go for weeks without a nosebleed.  He could not breathe at all out of the right nostril 100 percent of the time, and 20 percent of the time he could also not breathe out of the left nostril.  He also reported had been electrocuted for more than 15 minutes during service, after which he developed memory and speech problems that had only resolved after hard work on his part.

The Veteran had a VA neurological disorders examination in July 2009 for the specific purpose of determining the etiology of his claimed headache disorder.  The Veteran reported having undergone accidental electrical shock in service and subsequently experiencing chronic headaches.  Neurological examination was grossly normal except for decreased sensation on the right foot.  The examiner's diagnosis was subjective headaches of unknown etiology; service records did not support onset while on active service and the disorder was accordingly not caused by or related to active service.  The examiner added that medical literature indicates several types of headaches and multiple etiologies, but past exposure to electric shock is not considered to be a cause of chronic headaches.

The Veteran submitted a letter in November 2009 asserting his belief that degenerative changes in the cervical spine and lumbosacral spine, degenerative changes in the feet, hips and shoulders, numbness in the hands and feet and headaches were all due to electrical shock in service.  The Veteran acknowledged several MVAs after service that aggravated his symptoms but asserted the symptoms pre-dated the MVAs and would have been present despite the MVAs.  The Veteran stated the doctor who treated him in service did an inadequate job and underestimated the extent of his injury, resulting in many subsequent years of hardship and sorrow for the Veteran.

The Veteran has submitted treatise documents in the form of internet articles titled "Electric Shock and Lightning Strike Resources" by the Brain Injury Resource Center, June 2008; "Electrical Injury and Electrical Shock (Information for the Injured and the Interested" by Drs. Michael and Jennifer Morse, June 2008; "The Electric Shock Questions: Effects and Symptoms" by Evan Mayerhoff, June 2008; and, "Electric Shock Injuries" by Health A to Z, June 2008.  These articles generally describe the health effects ascribed to electric shock; the Veteran included marginal notes endorsing that he had various symptoms as described in the articles.

The Veteran had a VA brain and spinal cord examination in March 2010 to determine whether the Veteran had shaken brain syndrome/bruised brain syndrome and/or speech problems associated with electric shock in service.  The Veteran reported being exposed to electric shock for 15 minutes during service; he complained of short-term memory loss thereafter progressively worsening.  The Veteran also reported frequent headaches, which the examiner noted were consistent with the Veteran's reports of peripheral numbness since 1998.  On examination the Veteran's memory was intact, and musculoskeletal and neurological examinations were grossly normal.  The examiner's diagnosis was electrical injury with no residuals and no cranial nerve dysfunction or speech impediment.

The Veteran testified before the Board in February 2011 that during service he was accidentally electrocuted while working on an A6 Intruder aircraft.  The treating physician pronounced the Veteran to be lucky not to have burns.  The Veteran had no trouble until several weeks after discharge from service when he began to experience slurred speech and memory problems.  He also developed headaches and pain in the back and the joints.  Symptoms were significant for 10 years after service, then went into remission but subsequently returned.  No physician had ever told the Veteran that his complaints were related to electric shock; the Veteran only became aware himself after doing internet research.    

The Veteran's wife testified before the Board that she and the Veteran were married while he was in service.  When the Veteran returned from service he had changed significantly; he became upset easily and complained of physical ailments and joint pain; these complaints had progressed over the years.  

On review, the Board notes that competent VA medical opinions have been obtained in response to the Veteran's claims.  The opinions indicate that each of the claimed disabilities on appeal is not due to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  These findings are not controverted by any other medical opinion of record, and the Veteran admits that no physician has ever told him the claimed disorders are due to electrical shock.

The Board has considered the internet articles submitted by the Veteran that generally discuss the effects on the body of exposure to electric shock.  Competent medical evidence may mean statements conveying sound medical principles found in medical treatises; it would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the internet articles submitted by the Veteran are not accompanied by any medical opinion asserting that the general statements articulated in the articles apply to the Veteran's case in particular.  The articles accordingly do not constitute competent medical evidence of nexus.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his testimony before the Board, his statements to medical providers and the lay statement submitted by his spouse.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran has offered his lay evidence in an effort to show a relationship between his symptoms and the electric shock that was documented in service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the competent and uncontroverted medical opinion of record shows the Veteran's claimed disabilities are either not verified on examination (headache disorder and numbness of the hands and feet) or are due to causes other than service (disabilities of the cervical and lumbar spine, hips, shoulders and feet).  Accordingly, the Board finds the criteria for service connection for those disabilities are not met and the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.     
  
Evaluation of Service-Connected Fractured Nose

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

STRs show the Veteran suffered a fractured nose with displaced cartilage in August 1970 consequent to being struck by a surfboard.  X-rays showed the fracture was not displaced but the cartilage was displaced.  A treatment note 10 days after the injury notes septal deviation to the right but good nasal airway bilaterally.  Separation examination noted the head, face, nose and sinuses as "normal."

The Veteran presented to the VA PCC in January 2006 to establish care.  He complained of intermittent shortness of breath and wheezing when lying down.  On examination the Veteran could barely breathe through the right side of his nose.  The examiner noted the Veteran had discontinued cigarettes in 1984 after having smoked 1.5 packs per day.  Clinical examination of the head, ears, eyes, nose and throat (HEENT) was grossly normal.

The Veteran had a VA medical examination in June 2007 in which he complained of current interference with breathing through the right nostril.  He stated he is a mouth-breather at night and had dyspnea at rest while lying down.  Current treatment was over-the-counter antihistamine twice daily.  He denied purulent drainage, speech impediment, injury to the soft palate, chronic sinusitis, allergy attacks or other symptoms.  He also denied any periods of incapacitation. 

On examination the Veteran was in no acute distress.  The nares were patent, without drainage or polyps.  There was partial obstruction of the right nare, approximately 50 percent; the left nare was unobstructed.  The septum was deviated but there was no tissue loss, scarring, or deformity of the nose.  X-rays showed possible nasal septal deviation with no definite evidence of displaced nasal bone fracture.  The examiner diagnosed residuals of fractured nose with right nostril partially obstructed 50 percent.

A VA otolaryngology note dated in September 2007 indicates the Veteran complained of difficulty breathing, especially at night.  The Veteran asserted he would hold his cheek to keep his nose open.  Examination showed severe deviation of the septum to the right with 80 percent obstruction of the right airway and 50 percent obstruction of the left airway.  The clinical impression was deviated nasal septum; the treatment plan was to put the Veteran on the list for corrective septoplasty surgery.

The Veteran had a VA brain and spinal cord examination in March 2010.  HEENT examination showed the nares patent with no significant obstruction or gross abnormality.  

The Veteran testified before the Board in February 2011 that his fractured nose kept him from being able to breathe out of the right side at all; he also had limited breathing on the left side.  He reported recurrent nosebleeds.  He was recommended for surgery by VA but the surgery had not yet happened.  The obstruction prevented him from sleeping. 

On review of the evidence above the Board acknowledges the VA examination of June 2007, in which the examiner noted symptoms that clearly approximated the criteria for noncompensable rating (50 percent obstruction of one nasal passage and no obstruction in the other nasal passage).  However, the VA PCC examiner in January 2006 noted the Veteran could "barely breathe" through the right side of his nose.  This degree of impairment is consistent with the schedular criteria for a 10 percent rating, and is also consistent with the Veteran's testimony and with the September 2009 VA examination on which the 10 percent evaluation (from September 2009) was based.

The Board accordingly finds an initial 10 percent evaluation is warranted.  See Fenderson, 12 Vet. App. 119.

The Board has considered whether a rating in excess of 10 percent may be assigned, but 10 percent is the maximum schedular evaluation available under any applicable diagnostic code.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found that a rating of 10 percent, but not more, is warranted for the service-connected nasal fracture throughout the initial rating period.  Accordingly, the Veteran's appeal is granted to this extent.

The benefit-of-the-doubt in this case has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for headaches is denied.

Service connection for numbness in the hands and feet is denied.

The Board having determined that the Veteran's service-connected disability of residuals of a nasal fracture warrants a 10 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran's most recent VA hearing evaluation was performed in June 2007.  During his testimony before the Board in February 2011 the Veteran asserted his hearing has become significantly worse since that examination.  
 
The Board further notes the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This was not done by the examiner who performed the June 2007 examination.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims folder must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.  

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.   See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


